Exhibit 10.1
 
AMENDMENT NO. 7
(dated and effective June 5, 2009)
to
CREDIT AGREEMENT
(that was dated as of September 14, 2004)
by and among
BANK OF AMERICA, N.A. (successor to LaSalle Bank National Association),
as Administrative Agent and Co-Lead Arranger,
WACHOVIA CAPITAL MARKETS, LLC, as Co-Lead Arranger,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent,
the LENDERS,
and CENTENE CORPORATION,
as Company






In consideration of their mutual agreements herein and for other sufficient
consideration, the receipt of which is hereby acknowledged, CENTENE CORPORATION,
a Delaware corporation (Company), BANK OF AMERICA, N.A., successor to LaSalle
Bank National Association (Administrative Agent), and the Lenders agree as
follows:


1. Definitions; Section References.  
 
The term Original Loan Agreement means the Credit Agreement dated as of
September 14, 2004 among Company, Administrative Agent, and the Lenders party
thereto, as amended by that certain Amendment No. 1 thereto dated as of July 18,
2005, as further amended by that certain Amendment No. 2 thereto dated as of
September 9, 2005, as further amended by that certain Amendment No. 3 thereto
dated as of November 7, 2005, as further amended by that certain Amendment No. 4
thereto dated as of April 7, 2006, as further amended by that certain Amendment
No. 5 thereto dated as of September 22, 2006, as further amended by that certain
Amendment No. 6 thereto dated as of December 14, 2007.  The term this Amendment
means this Amendment No. 7.  The term Loan Agreement means the Original Loan
Agreement as amended by this Amendment.  Capitalized terms used and not
otherwise defined herein have the meanings defined in the Loan
Agreement.  Section and Exhibit references are to sections of, and exhibits to,
respectively, the Original Loan Agreement unless otherwise specified.


2. Conditions to Effectiveness of this Amendment.  
 
This Amendment is effective as of June 5, 2009, but only if (i) this Amendment
has been duly executed by Company, Administrative Agent, and the Required
Lenders, and (ii) all of the documents listed on Exhibit A to this Amendment
have been delivered and, as applicable, executed, sealed, attested,
acknowledged, certified, or authenticated, each in form and substance
satisfactory to Administrative Agent, and all of the requirements described in
Exhibit A to this Amendment have been satisfied.
 
3. Seventh Amendment Fee.  
 
The Seventh Amendment Fee shall be paid in same day funds to Administrative
Agent for the benefit of only the Lenders that are as specified in the following
sentence.  The Seventh Amendment Fee shall be paid solely to each Lender that
executes this Amendment and delivers its signature page to Administrative Agent
on or before the date first written above.  As used herein “Seventh Amendment
Fee” shall mean, with respect to each Lender executing this Amendment and
delivering its signature page to Administrative Agent on or before the date
first written above, a Dollar amount equal to fifteen basis points (.15%)
multiplied by such Lender’s entire Commitment.
 
4. Amendments to Original Loan Agreement.  
 
The Original Loan Agreement is hereby amended as follows:
 
4.1. Applicable Margin.  
 
The definition of “Applicable Margin” in Section 1 is amended by inserting the
following sentence at the end thereof: “The Total Debt to EBITDA Ratio as used
in the foregoing definition shall be calculated without giving effect to the
Centene Plaza Subsidiary Exclusion.”
 
4.2. Centene Plaza Divestiture.  
 
The definition of “Centene Plaza Divestiture” in Section 1 is deleted in its
entirety and replaced with the following:
 
Centene Plaza Divestiture means the following transfers to be made in connection
with the Centene Plaza Project:  (a) the contribution by CMC Real Estate
Company, LLC of its fee simple interest in and to certain real property located
7700, 7720, 7736 and 7738 Forsyth and certain easement interests in the real
property located at 7711 and 7733 Carondelet in Clayton, Missouri, and the
contribution by BPIC, LLC of its fee simple interest in and to certain real
property located at 7716, 7730, 7732 and 7734 Forsyth in Clayton, Missouri, and
its leasehold interest in the property located at 7718 Forsyth in Clayton,
Missouri, to the Centene Plaza Subsidiary in exchange for 50% of the Capital
Securities of the Centene Plaza Subsidiary; (b) the subsequent transfer of any
interests in the aforementioned property by the Centene Plaza Subsidiary to the
City of Clayton; (c) the transfer by CMC Real Estate Company, LLC of its fee
simple interest in the real property located at 21 South Hanley in Clayton,
Missouri to the City of Clayton, but excepting the improvements thereon); and
(d) the transfer of certain easement interests in the aforementioned real
property to a transportation development district to be formed in connection
with the development of such site for the Centene Plaza Project.
 
4.3. Centene Plaza Documents.  
 
The definition of “Centene Plaza Documents” in Section 1 is deleted in its
entirety.
 
4.4. Centene Plaza Project.  
 
The definition of “Centene Plaza Project” in Section 1 is deleted in its
entirety and replaced with the following:
 
Centene Plaza Project means the development and construction of an office
building complex project by the Centene Plaza Subsidiary to be used as Company’s
headquarters and located at the 7700 block of Forsyth Boulevard in Clayton,
Missouri.
 
4.5. Centene Plaza Subsidiary.  
 
The following definition is inserted in Section 1:
 
Centene Plaza Subsidiary means the Subsidiary named Centene Center LLC, a
Delaware limited liability company, which has been formed in connection with the
Centene Plaza Project, 50% of the Capital Securities of which will be owned by
CMC Real Estate Company, LLC and the other 50% of the Capital Securities of
which will be owned by Persons including but not limited to an Affiliate of The
Koman Group LLC, which will own at least 33% of such Capital Securities).
 
4.6. Centene Plaza Subsidiary Exclusion.  
 
The following definition is inserted in Section 1:
 
Centene Plaza Subsidiary Exclusion means an accounting convention in which, for
any financial reporting or calculation subject thereto, (i) the Debt of the
Centene Plaza Subsidiary shall be excluded, and the calculation shall be made
net of the effect of such Debt, to the extent such Debt is not an Indirect
Obligation of Company or any Loan Party, and is non-recourse to Company, any
Loan Party, or any of their assets, and (ii) the assets, liabilities, equity,
income, expenses, cash flow, and other results of operations of the Centene
Plaza Subsidiary shall be excluded, as if the Centene Plaza Subsidiary was
unrelated to the Loan Parties and none of the Loan Parties held any Capital
Securities of the Centene Plaza Subsidiary.
 
4.7. Loan Party.  
 
The definition of “Loan Party” in Section 1 is deleted in its entirety and
replaced with the following:
 
Loan Party means the Company and each of its Subsidiaries (direct or indirect,
whether now existing or hereafter created) separately, excluding any Dormant
Subsidiary so long as it qualifies as a Dormant Subsidiary hereunder, and
excluding the Centene Plaza Subsidiary, but specifically including Centene
Management Company LLC, a Wisconsin limited liability company, Centene Company
of Texas, L.P., a Texas limited partnership, Centene Finance Corporation, a
Delaware corporation, Managed Health Services Insurance Corp., a Wisconsin
corporation, Superior HealthPlan, Inc., a Texas corporation, Coordinated Care
Corporation Indiana, Inc., an Indiana corporation, Bankers Reserve Life
Insurance Company of Wisconsin, a Wisconsin corporation, University Health
Plans, Inc., a New Jersey corporation, CenCorp Health Solutions, Inc., a
Delaware corporation, Buckeye Community Health Plan, Inc., an Ohio corporation,
Centene Holdings LLC, a Delaware limited liability company, CCTX Holdings, LLC,
a Delaware limited liability company, Peach State Health Plan, Inc., a Georgia
corporation, CMC Real Estate Company, LLC, a Delaware limited liability company,
BPIC, LLC, a Missouri limited liability company, Cenphiny Management, LLC, a
Delaware limited liability company, NurseWise Holdings LLC, a Delaware limited
liability company, NurseWise LP, a Delaware limited partnership, Cenpatico
Behavioral Health, LLC, a California limited liability company, Cenpatico
Behavioral Health of Texas, Inc., a Texas corporation, CBHSP Arizona, Inc., an
Arizona corporation, Integrated Mental Health Management, LLC, a Texas limited
liability company, Integrated Mental Health Services, a Texas corporation,
Cenpatico Behavioral Health Wisconsin, LLC, a Wisconsin limited liability
company, Cenpatico Behavioral Health of Arizona, LLC, an Arizona limited
liability company, Cenpatico Behavioral Health of Maricopa, LLC, an Arizona
limited liability company, Centene Plaza Redevelopment Corporation, a Missouri
corporation, US Script, Inc., a Delaware corporation, LBB Industries, Inc., a
Texas corporation, RX Direct, Inc., a Texas corporation, OptiCare Managed
Vision, Inc., a Delaware corporation, Nurse Response, Inc., a Delaware
corporation, Bridgeway Health Solutions LLC, a Delaware limited liability
company, Bridgeway Health Solutions Arizona LLC, an Arizona limited liability
company, OptiCare Vision Company, Inc., a Delaware corporation, Opticare Vision
Insurance Company, Inc., a South Carolina corporation, Opticare IPA of New York,
Inc., a New York corporation, Total Vision, Inc., a Delaware corporation, AECC
Total Vision Health Plan of Texas, Inc., a Texas corporation, OcuCare Systems,
Inc., a Florida corporation, Nurtur Health, Inc., a Delaware corporation, Family
Care & Workforce Diversity Consultants LLC, a Connecticut limited liability
corporation, Absolute Total Care, Inc., a South Carolina corporation, Physicians
Choice LLC, a South Carolina corporation, Phytrust of South Carolina LLC, a
Florida limited liability corporation, Celtic Group, Inc., a Delaware
corporation, Celtic Insurance Company, an Illinois corporation, Imaging
Investments, Inc., a Delaware corporation, Hallmark Life Insurance Company, an
Arizona corporation, Sunshine Health Holding Company, a Florida corporation,
Sunshine State Health Plan, Inc., a Florida corporation, Access Health
Solutions, LLC, a Florida limited liability company, CeltiCare Health Plan of
Massachusetts, Inc., a Massachusetts corporation, Commonwealth Family Health
Plan Holdings, LLC, a Delaware limited liability company, Danube National Health
Plan, Ltd., a Hungarian limited company, Magnolia Health Plan, Inc., a
Mississippi corporation, MHS Travel and Charter, Inc., a Wisconsin corporation,
MHS Consulting International, Inc., a Delaware corporation, and MHS European
Holdings, s.a.r.l., a Luxembourg limited liability company.  The words “Loan
Parties” refer to the Company and its now existing or hereafter created
Subsidiaries (whether direct or indirect), excluding any Dormant Subsidiary so
long as it qualifies as a Dormant Subsidiary hereunder, and excluding the
Centene Plaza Subsidiary, but specifically including each of the Persons
specifically mentioned in the prior sentence, collectively.  The Company agrees
that any Subsidiary which is a Dormant Subsidiary will automatically become a
Loan Party hereunder without any further action if at any time such Subsidiary
ceases to be a Dormant Subsidiary.
 
4.8. Material Subsidiary.  
 
The definition of “Material Subsidiary” in Section 1 is deleted in its entirety.
 
4.9. Other Bank Documents.  
 
The definition of “Other Bank Documents” in Section 1 is deleted in its entirety
and replaced with the following:
 
Other Bank Documents means that certain Revolving Loan Agreement for $25,000,000
between CMC Real Estate Company, LLC and Regions Bank, N.A. dated as of May 22,
2006, and all instruments, documents, and agreements executed or delivered from
time to time in connection therewith, in each case as amended, restated,
supplemented or otherwise modified from time to time.


4.10. Equity Ownership; Subsidiaries.  
 
The first sentence of Section 9.8 is deleted in its entirety and replaced with
the following: “All issued and outstanding Capital Securities of each Loan Party
and the Centene Plaza Subsidiary are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens, and such securities were
issued in compliance with all applicable state and federal laws concerning the
issuance of securities.”
 
4.11. Negative Pledges.  
 
Section 9.31 is amended by deleting the words “the Centene Plaza Documents,”.
 
4.12. Compliance Certificates.  
 
Section 10.1.3 is amended by inserting the following after the final sentence:
“The computations in each Compliance Certificate shall be made after giving
effect to the Centene Plaza Subsidiary Exclusion, and shall demonstrate the
calculation of the Centene Plaza Subsidiary Exclusion and the effect thereof on
Company’s financial statements in form and detail satisfactory to the
Administrative Agent.”
 
4.13. Notice of Default, Litigation and ERISA Matters.  
 
Section 10.1.6 is amended by deleting the words “Loan Party” in clauses (b),
(d), and (f) and in each case replacing them with the words “Loan Party or the
Centene Plaza Subsidiary”.  Clause (f) of Section 10.1.6 is further amended by
deleting the words “15 days” and replacing them with the words “5 days (or such
lesser period of time to which Administrative Agent may agree in writing)”.
 
4.14. Budget.  
 
Section 10.1.8 is amended by inserting the following after the final sentence:
“The budget shall be presented both before and after giving effect to the
Centene Plaza Subsidiary Exclusion.”
 
4.15. Organizational Documents of Subsidiaries.  
 
Section 10.1.10 is amended by deleting the words “Loan Party” in both instances
and in each case replacing them with the words “Loan Party or the Centene Plaza
Subsidiary”.
 
4.16. Other Information.  
 
Section 10.1.11 is amended by deleting the words “Loan Parties” and replacing
them with the words “Loan Parties or the Centene Plaza Subsidiary”.
 
4.17. Permitted Debt.  
 
Section 11.1(b) is deleted in its entirety and replaced with the following:
 
(b)           Debt of Loan Parties (including the Company) secured by Liens on
real or personal property permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof, provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $20,500,000;
 
4.18. Centene Plaza Guaranty.  
 
Section 11.1(f) is deleted in its entirety and replaced with the following:
 
(f)           Indirect Obligations of Company or any other Loan Party with
respect to the Debt of the Centene Plaza Subsidiary, provided (i) the maximum
potential liability of Company and all other Loan Parties with respect to such
Indirect Obligations, collectively, does not exceed $75,000,000 in the aggregate
at any time, and (ii) such Debt of the Centene Plaza Subsidiary (with respect to
which Company or any other Loan Party has Indirect Obligations) is used solely
to finance the Centene Plaza Project and such Debt of the Centene Plaza
Subsidiary (with respect to which Company or any other Loan Party has Indirect
Obligations) does not exceed $105,000,000 in the aggregate at any time;
 
4.19. Centene Plaza Capital Leases.  
 
Section 11.1(i) is deleted in its entirety and replaced with the following:
 
(i)           Debt under Capital Leases in which the lessor is either a Loan
Party or the Centene Plaza Subsidiary and the lessee is a Loan Party, relating
to any Loan Party’s occupancy of office space within the Centene Plaza Project,
for capital assets whose aggregate cost if purchased would not exceed
$70,000,000 in the aggregate (provided, that the aggregate Debt under clause (f)
of this Section 11.1 and this clause (i) of this Section 11.1 which the Company
would be required under GAAP to show on its consolidated balance sheet will not
exceed $105,000,000);
 
4.20. Permitted Liens.  
 
Section 11.2(d) is deleted in its entirety and replaced with the following:
 
(d)           (i) subject to the limitation set forth in Sections 11.1(b) and
(c), Liens that constitute purchase money security interests on any property
(including mortgage liens on real property) securing debt incurred for the
purpose of financing all or any part of the cost of acquiring such property,
provided that any such Lien attaches to such property within 20 days of the
acquisition thereof and attaches solely to the property so acquired, and the
replacement, extension or renewal of any Lien permitted by this clause (i) above
upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof); and (ii) subject to the limitation set forth in Section 11.1(i)
and Section 11.1(j), Liens arising in connection with Capital Leases (and
attaching only to the property being leased);
 
4.21. Other Liens.  
 
The text of Section 11.2(e) is deleted in its entirety and replaced with the
following: “Intentionally omitted.”
 
4.22. Operating Leases.  
 
Section 11.3 is deleted in its entirety and replaced with the following:
 
11.3           Operating Leases.  Not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Loan
Parties (on a consolidated basis) in any Fiscal Year to exceed the greater of
(a) an amount equal to 5% of Net Worth or (b) $25,000,000.
 
4.23. Restricted Payments.  
 
Section 11.4 is amended by inserting the following sentence at the end
thereof:  “Notwithstanding the foregoing, the payment of dividends or other
distributions by the Centene Plaza Subsidiary to the holders of its Capital
Securities shall not be deemed a violation of this Section 11.4.”
 
4.24. Modification of Organizational Documents.  
 
Section 11.6 is deleted in its entirety and replaced with the following:
 
11.6           Modification of Organizational Documents.  Not permit the
charter, by-laws or other organizational documents of any Loan Party or the
Centene Plaza Subsidiary to be amended or modified in any way unless (a) in the
case of Company or any direct Subsidiary of Company or the Centene Plaza
Subsidiary, copies of such amendment or modification are promptly provided to
Administrative Agent, (b) in all cases such amendment or modification does not
adversely affect the interests of the Lenders hereunder, under any Collateral
Document, or at law, and (c) in all cases such amendment or modification is not
reasonably likely to have a Material Adverse Effect.  Not change, or allow any
Loan Party or the Centene Plaza Subsidiary to change, its state of formation or
its organizational form unless the Company provides the Administrative Agent
with at least 15 days prior written notice of such change and prior to the
effectiveness of such change takes, and causes each other Loan Party or the
Centene Plaza Subsidiary to take, such actions as are necessary or as the
Administrative Agent or the Required Lenders may reasonably request from time to
time to carry out the terms and conditions of this Agreement and the other Loan
Documents after giving effect to such change.
 
4.25. Transactions with Affiliates.  
 
Section 11.7 is deleted in its entirety and replaced with the following:
 
11.7           Transactions with Affiliates.  Not, and not permit any other Loan
Party to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its Affiliates; provided, however, that if
no Event of Default or Unmatured Event of Default has occurred and is continuing
(or, in the case of leases or other agreements relating to the Centene Plaza
Project, whether or not an Event of Default or Unmatured Event of Default has
occurred and is continuing), Company and the other Loan Parties may engage in
such transactions in the ordinary course of business and pursuant to the
reasonable requirements of its business on terms which are not materially less
favorable than are obtainable from any Person which is not one of its
Affiliates.
 
4.26. Inconsistent Agreements.  
 
Section 11.9 is deleted in its entirety and replaced with the following:
 
11.9           Inconsistent Agreements.  Not, and not permit any other Loan
Party to, enter into any agreement containing any provision which would (a) be
violated or breached by any borrowing by the Company hereunder or by the
performance by any Loan Party of any of its Obligations hereunder or under any
other Loan Document, (b) prohibit any Loan Party from granting a Lien on any of
its assets to Administrative Agent and the Lenders (provided, however, that this
clause (b) shall not be deemed to be violated by Company entering into any Term
Indebtedness Documents or the Other Bank Documents), or (c) create or permit to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (i) pay dividends or make other distributions to the Company or
any other Subsidiary, or pay any Debt owed to the Company or any other
Subsidiary, (ii) make loans or advances to any Loan Party or (iii) transfer any
of its assets or properties to any Loan Party, other than (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the assets of any Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary to
be sold and such sale is permitted hereunder, (B) restrictions or conditions
imposed by any agreement relating to purchase money Debt, Capital Leases and
other secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt,
(C) customary provisions in leases and other contracts restricting the
assignment thereof, and (D) restrictions on the ability of the Centene Plaza
Subsidiary to pay dividends or make other distributions to the Company or any
other Subsidiary.
 
4.27. Investments Among Loan Parties.  
 
Section 11.11(a) is deleted in its entirety and replaced with the following:
 
(a)           Investments (i) by any Loan Party other than the Company in any
other Loan Party, (ii) by CMC Real Estate Company, LLC and BPIC, LLC consisting
solely of the Centene Plaza Divestiture, (iii) by Company or any other Loan
Party consisting solely of the incurrence of Indirect Obligations to the extent
permitted by Section 11.1(f), and (iv) by Company or any other Loan Party
consisting of the purchase of Debt instruments issued by a transportation
development district to be formed in connection with the financing of the
Centene Plaza Project for an aggregate purchase price not to exceed $22,000,000;
 
4.28. Investments Relating to Required Capital.  
 
Section 11.11(b) is deleted in its entirety and replaced with the following:
 
(b)           Investments by the Company in any other Loan Party so long as
(i) such Investment in a Loan Party is being made to cause, and does not exceed
the amount required for, such Loan Party to have total capital in an amount
equal to its Required Capital, and (ii) if and to the extent the aggregate
amount of such Investments in any Loan Party exceeds $2,500,000 in any Fiscal
Year, the Company notifies the Administrative Agent in writing of such
Investment prior to making such Investment;
 
4.29. Investments Permitted Under Investment Policy.  
 
Section 11.11(c) is deleted in its entirety and replaced with the following:
 
(c)           Investments which comply with Company’s investment policy attached
hereto as Schedule 11.11 (provided, that notwithstanding Company’s investment
policy, (i) so long as the Centene Plaza Project has not been completed,
Investments in venture capital funds shall not be permitted to the extent they
exceed $20,000,000 in the aggregate across all health plans, and (ii)
Investments in transportation development district bonds relating to the Centene
Plaza Project shall not be permitted except to the extent they are expressly
permitted by Section 11.11(a)(iv)); and
 
4.30. Fixed Charge Coverage Ratio.  
 
Section 11.14.1 is amended by inserting the following sentence at the end
thereof: “In each Computation Period, the Fixed Charge Coverage Ratio shall be
calculated after giving effect to the Centene Plaza Subsidiary Exclusion.”
 
4.31. Total Debt to EBITDA Ratio.  
 
Section 11.14.2 is amended by inserting the following sentence at the end
thereof: “In each Computation Period, the Total Debt to EBITDA Ratio shall be
calculated after giving effect to the Centene Plaza Subsidiary Exclusion.”
 
4.32. Minimum Net Worth.  
 
Section 11.14.3 is amended by inserting the following sentence at the end
thereof: “Net Worth shall be calculated after giving effect to the Centene Plaza
Subsidiary Exclusion.”
 
4.33. Prepayment of Debt.  
 
Section 11.15 is deleted in its entirety and replaced with the following:
 
11.15                      Prepayment of Debt.  Not, and not permit any other
Loan Party to, voluntarily prepay any Debt other than (i) the Obligations in
accordance with the terms of the Loan Documents, (ii) trade payables in the
ordinary course of business, (iii) so long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, Debt owing by a Loan Party to
any other Loan Party, and (iv) so long as no Unmatured Event of Default or Event
of Default has occurred and is continuing, Debt outstanding under the Other Bank
Documents in an aggregate amount not to exceed $20,500,000.
 
4.34. Capital Structure; Equity Securities.  
 
Section 11.17 is amended by deleting the words “Loan Party” in both instances
and in each case replacing them with the words “Loan Party or the Centene Plaza
Subsidiary”.
 
4.35. New Subsidiaries.  
 
Section 11.18 is deleted in its entirety and replaced with the following:
 
11.18                      New Subsidiaries.  Not, and not permit any other Loan
Party to, acquire, organize or create any Subsidiary (other than the Centene
Plaza Subsidiary); provided, however that Company may (and may permit any other
Loan Party to) (a) acquire a Subsidiary as part of an Acquisition permitted
under Section 11.5, or (b) organize or create any Subsidiary, so long as, in the
case of clauses (a) or (b), Company notifies Administrative Agent in writing at
least 15 days prior to the acquisition, organization, or creation of such
Subsidiary and contemporaneously with such acquisition, organization, or
creation, (i) such Subsidiary becomes (and if Administrative Agent so requests
in writing, confirms in writing that it is) a Loan Party under this Agreement;
and (ii) all of the representations and warranties contained in this Agreement
are true and correct with respect to such Subsidiary as of the date of
acquisition, organization, or creation.
 
4.36. Transactions Having a Material Adverse Effect.  
 
Section 11.20 is amended by deleting the words “Loan Party” and replacing them
with the words “Loan Party or the Centene Plaza Subsidiary”.
 
4.37. Default under Other Debt.  
 
Section 13.1.2 is amended by deleting the words “Loan Party” in both instances
and in each case replacing them with the words “Loan Party or the Centene Plaza
Subsidiary”.
 
4.38. Bankruptcy, Insolvency, etc.  
 
Section 13.1.4 is amended by deleting the words “Loan Party” in all instances
and in each case replacing them with the words “Loan Party or the Centene Plaza
Subsidiary”.
 
4.39. Judgments.  
 
Section 13.1.8 is amended by deleting the words “Loan Party” in all instances
and in each case replacing them with the words “Loan Party or the Centene Plaza
Subsidiary”.
 
4.40. Invalidity of Collateral Documents, etc.  
 
Section 13.1.9 is amended by deleting the words “Loan Party” in all instances
and in each case replacing them with the words “Loan Party or the Centene Plaza
Subsidiary”.
 
4.41. Indemnification by the Company.  
 
Section 15.17 is amended by deleting the words “Loan Party” in all instances and
in each case replacing them with the words “Loan Party or the Centene Plaza
Subsidiary”.
 
4.42. Nonliability of Lenders.  
 
Section 15.18 is amended by deleting the words “Loan Party” in all instances and
in each case replacing them with the words “Loan Party or the Centene Plaza
Subsidiary”, and by deleting the words “Loan Parties” in all instances and in
each case replacing them with the words “Loan Parties or the Centene Plaza
Subsidiary”.
 
4.43. Annex A.  
 
Annex A is deleted in its entirety and replaced with Annex A attached hereto.
 
4.44. Annex B.  
 
Annex B is deleted in its entirety and replaced with Annex B attached hereto.
 
4.45. Schedules.  
 
Schedules 9.8, 9.16, 9.17, and 11.11 are amended as described in Exhibit B
attached hereto.
 
4.46. LaSalle.  
 
Each reference to “LaSalle Bank National Association” shall be deemed to be, and
be replaced with, a reference to “Bank of America, N.A.”, and each references to
“LaSalle” shall be deemed to be, and be replaced with, a reference to “Bank of
America”.
 
5. Representations and Warranties.  
 
Company hereby represents and warrants to Administrative Agent and each Lender
that (i) this Amendment and each and every other document and instrument
delivered by Company in connection with this Amendment (each, an Amendment
Document and, collectively, the Amendment Documents) has been duly authorized by
its Board of Directors, (ii) no consents are necessary from any third Person for
its execution, delivery or performance of the Amendment Documents to which it is
a party which have not been obtained and a copy thereof delivered to
Administrative Agent, (iii) each of the Amendment Documents to which it is a
party constitutes its legal, valid and binding obligation enforceable against it
in accordance with its terms, except to the extent that the enforceability
thereof against it may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally or by equitable principles of
general application (whether considered in an action at law or in equity), (iv)
all of the representations and warranties contained in the Loan Agreement, as
amended hereby, are true and correct with the same force and effect as if made
on and as of the effective date of this Amendment, except that with respect to
the representations and warranties made regarding financial data, such
representations and warranties are hereby made with respect to the most recent
financial statements and other financial data (in the form required by the
Original Loan Agreement) delivered by it to Administrative Agent, and (v) there
exists no Unmatured Event of Default or Event of Default under the Original Loan
Agreement.


6. Effect of Amendment.  
 
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of Administrative Agent or the Lenders
under the Original Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Original Loan Agreement or any of
the other Loan Documents or any Unmatured Event of Default or Event of Default,
nor act as a release or subordination of the Liens (if any) of Administrative
Agent under the Loan Documents, except as expressly provided herein.  Each
reference in the Original Loan Agreement to the Agreement, hereunder, hereof,
herein, or words of like import, shall be read as referring to the Original Loan
Agreement as amended hereby.  Each reference in the other Loan Documents to the
Loan Agreement shall be read as referring to the Original Loan Agreement, as
amended hereby.


7. Reaffirmation.  
 
Company hereby acknowledges and confirms that (i) except as expressly amended
hereby, the Original Loan Agreement and other Loan Documents remain in full
force and effect, (ii) the Loan Agreement, as amended hereby, is in full force
and effect, (iii) it has no defenses to its obligations under the Loan Agreement
or any of the other Loan Documents to which it is a party, (iv) the Liens of
Administrative Agent under the Loan Documents (if any) continue in full force
and effect and have the same priority as before this Amendment except as
expressly provided herein, and (v) it has no claim against Administrative Agent
or any Lender arising from or in connection with the Loan Agreement or the other
Loan Documents.


8. Counterparts.  
 
This Amendment may be executed by the parties hereto on any number of separate
counterparts, each of which shall be deemed an original, but all of which
counterparts taken together shall constitute one and the same instrument.  It
shall not be necessary in making proof of this Amendment to produce or account
for more than one counterpart signed by the party to be charged.


9. Counterpart Facsimile Execution.  
 
This Amendment, or a signature page thereto intended to be attached to a copy of
this Amendment, signed and transmitted by electronic mail, facsimile machine or
telecopier shall be deemed and treated as an original document.  The signature
of any Person thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document.  At the request
of any party hereto, any electronic mail, facsimile or telecopy document is to
be re-executed in original form by the Persons who executed the electronic mail,
facsimile or telecopy document.  No party hereto may raise the use of electronic
mail, facsimile machine or telecopier or the fact that any signature was
transmitted through the use of electronic mail or a facsimile or telecopier
machine as a defense to the enforcement of this Amendment.


10. Governing Law.  
 
This Amendment and the rights and obligations of the parties hereunder shall be
governed by and construed and interpreted in accordance with the internal laws
of the State of Illinois applicable to contracts made and to be performed wholly
within such state, without regard to choice or conflict of laws provisions.


11. Section Titles.  
 
The section titles in this Amendment are for convenience of reference only and
shall not be construed so as to modify any provisions of this Amendment.


12. Incorporation By Reference.  
 
Administrative Agent, the Lenders, and Company hereby agree that all of the
terms of the Loan Documents are incorporated in and made a part of this
Amendment by this reference.


13. Statutory Notice - Oral Commitments.  
 
Nothing contained in such notice shall be deemed to limit or modify the terms of
the Loan Documents or this Amendment:


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (COMPANY) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.


COMPANY ACKNOWLEDGES THAT THERE ARE NO OTHER AGREEMENTS BETWEEN ADMINISTRATIVE
AGENT OR ANY LENDER AND COMPANY, ORAL OR WRITTEN, CONCERNING THE SUBJECT MATTER
OF THE LOAN DOCUMENTS, AND THAT ALL PRIOR AGREEMENTS CONCERNING THE SAME SUBJECT
MATTER, INCLUDING ANY PROPOSAL, TERM SHEET OR LETTER, ARE MERGED INTO THE LOAN
DOCUMENTS AND THEREBY EXTINGUISHED.


{remainder of page intentionally left blank}




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
appropriate duly authorized officers as of the date first above written.




Company:


CENTENE CORPORATION


By: /s/ William N.
Scheffel                                                               
Name: William N.
Scheffel                                                                          
Title:  Executive VP, CFO &
Treasurer                                                                         




Administrative Agent:


BANK OF AMERICA, N.A.


By: /s/ Alysa
Trakas                                                              
Name:  Alysa Trakas                                                                         
Title:  Vice
President                                                                         




















































Lenders:




BANK OF AMERICA, N.A.


By: /s/ Alysa
Trakas                                                               
Name:  Alysa
Trakas                                                                         
Title:  Vice
President                                                                         




WACHOVIA BANK, NATIONAL ASSOCIATION


By:                                                           
Name:                                                                       
Title:                                                                      




NATIONAL CITY BANK (formerly National City Bank of the Midwest)


By: /s/ Stephen
Sainz                                                              
Name:  Stephen
Sainz                                                                          
Title: Vice
President                                                                         




SUNTRUST BANK


By: /s/ Subhadra
Shrivastava                                                               
Name: Subhadra
Shrivastava                                                                          
Title: Vice
President                                                                          




REGIONS BANK


By:  /s/ Craig
Gardella                                                              
Name:  Craig
Gardella                                                                         
Title: Senior Vice
President                                                                          




MERRILL LYNCH CAPITAL CORPORATION


By: /s/ Kaia
Updike                                                               
Name:  Kaia
Updike                                                                         
Title:  Vice
President                                                                         
ANNEX A


LENDERS AND PRO RATA SHARES






 
 
Lender
 
Revolving
Commitment Amount
 
 
Pro Rata Share
 
Bank of America, N.A. (successor to LaSalle Bank National Association)
 
 
$100,000,000.00
 
33.333333333%
 
Wachovia Bank, National Association
 
 
 
$55,000,000.00
 
 
18.333333333%
 
National City Bank
 
 
$35,000,000.00
 
11.666666667%
 
SunTrust Bank
 
 
$35,000,000.00
 
11.666666667%
 
Regions Bank
 
 
$35,000,000.00
 
11.666666667%
 
Merrill Lynch Capital Corporation
 
 
$40,000,000.00
 
13.333333333%
 
TOTALS
 
$300,000,000.00
 
100.000000000%









ANNEX B


ADDRESSES FOR NOTICES


CENTENE CORPORATION
 
7711 Carondelet Avenue, Suite 800
Clayton, Missouri 63105
Attention: William Scheffel, Chief Financial Officer
Telephone: 314-725-4477
Facsimile: 314-725-5180
 
BANK OF AMERICA, N.A. as Administrative Agent, Co-Lead Arranger, Issuing Lender
and a Lender
 
Notices of Borrowing , Conversion, and Continuation
 
Bank of America
Mail Code: NC1-001-04-39
One Independence Center
101 N. Tryon Street
Charlotte, North Carolina 28255-0001
Attention: Wayne Richard
Phone: (980) 388-6484
Fax: (980) 208-3075
Email: wayne.a.richard@bankofamerica.com


Notices of Letter of Credit Issuance


Bank of America
Mail Code: NC1-001-04-39
One Independence Center
101 N. Tryon Street
Charlotte, North Carolina 28255-0001
Attention: Wayne Richard
Phone: (980) 388-6484
Fax: (980) 208-3075
Email: wayne.a.richard@bankofamerica.com


All Other Notices
 
Bank of America
Mail Code: NC1-007-17-11
100 North Tryon Street
Charlotte, North Carolina 28255
Attention: Alysa A. Trakas
Telephone: (980) 387-2640
Facsimile:  (704) 409-0936




WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent, Co-Lead Arranger, and
a Lender


301 South College Street
Charlotte, North Carolina 28288
Attention:  James Hill
Telephone:  (704) 383-6234
Facsimile:  (704) 383-7992


With a copy to:
1 S. Broad Street, PA4152
Philadelphia, Pennsylvania 19107
Attention: Jeanette Griffin
Telephone:  (267) 321-6615
Facsimile:  (267) 321-6700




NATIONAL CITY BANK, as a Lender


120 S. Central Avenue
Locator 56-SLWB08
Clayton, Missouri 63105
Attention: S. Farris Tzinberg
Telephone: (314) 898-1215
Facsimile: (314) 898-1401




SUNTRUST BANK, as a Lender


303 Peachtree Street, 23rd Floor
Atlanta, GA 30308
Attention: Subhadra Shrivastava
Telephone: (404) 813-6701
Facsimile: (404) 588-7497


 
REGIONS BANK, as a Lender
 
8182 Maryland Avenue
St. Louis, Missouri 63105
Attention: Anne Silvestri
Telephone: (314) 615-2372
Facsimile: (314) 615-2355




MERRILL LYNCH CAPITAL CORPORATION, as a Lender


4 World Financial Center (22nd Floor)
New York, New York 10080
Attention: John Rowland
Telephone: (212) 449-1351
Facsimile: (212) 738-1186






Exhibit A
Documents and Requirements


1.  
Closing Certificate



2.  
Payment of Seventh Amendment Fee to each Lender executing this Amendment, as
provided in Section 3 of the Amendment.



3.  
Secretary’s Certificate of Company (certifying resolutions, Certificate of
Incorporation, By-laws and Incumbency)



4.  
Organizational chart, certified by Company as true, correct, and complete



5.  
Good Standing Certificates for Company from the Secretaries of State of Missouri
and Delaware.



6.  
Legal Opinion of Company’s counsel



7.  
Such other documents, reports and information as Administrative Agent or
Administrative Agent’s counsel deems reasonable and necessary












